Name: EEC-Lebanon Cooperation Council Decision No 3/80 of 6 June 1980 amending the Protocol on the definition of the concept of 'originating products' and methods of administrative cooperation to the Cooperation Agreement between the European Economic Community and the Lebanese Republic
 Type: Decision
 Subject Matter: Asia and Oceania;  international trade;  tariff policy;  executive power and public service
 Date Published: 1980-10-29

 Avis juridique important|21980D1029(02)EEC-Lebanon Cooperation Council Decision No 3/80 of 6 June 1980 amending the Protocol on the definition of the concept of 'originating products' and methods of administrative cooperation to the Cooperation Agreement between the European Economic Community and the Lebanese Republic Official Journal L 286 , 29/10/1980 P. 0045 - 0086 Finnish special edition: Chapter 2 Volume 3 P. 0004 Swedish special edition: Chapter 2 Volume 3 P. 0004 Spanish special edition: Chapter 02 Volume 7 P. 0070 Portuguese special edition Chapter 02 Volume 7 P. 0070 COUNCIL REGULATION (EEC) No 2742/80 of 27 October 1980 on the application of EEC-Lebanon Cooperation Council Decision No 3/80 amending the Protocol on the definition of the concept of originating products and methods of administrative cooperation to the Cooperation Agreement between the European Economic Community and the Lebanese Republic THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal of the Commission, Whereas the Cooperation Agreement between the European Economic Community and the Lebanese Republic (1) was signed on 3 May 1977 and entered into force on 1 November 1978; Whereas pursuant to Article 25 of the Protocol on the definition of originating products and methods of administrative cooperation, the EEC-Lebanon Cooperation Council has adopted Decision No 3/80 amending the Protocol as regards the rules of origin; Whereas that Decision should be made operative in the Community, HAS ADOPTED THIS REGULATION: Article 1 Decision No 3/80 of the EEC-Lebanon Cooperation Council shall be applicable in the Community. The text of the Decision is annexed to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 November 1980. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 27 October 1980. For the Council The President J. SANTER (1) OJ No L 267, 27.9.1978, p. 2. EEC-LEBANON COOPERATION COUNCIL DECISION No 3/80 of 6 June 1980 amending the Protocol on the definition of the concept of originating products and methods of administrative cooperation to the Cooperation Agreement between the European Economic Community and the Lebanese Republic THE COOPERATION COUNCIL, Having regard to the Cooperation Agreement between the European Economic Community and the Lebanese Republic, and in particular Title I thereof, Having regard to the Protocol on the definition of the concept of originating products and methods of administrative cooperation, and in particular Article 25 thereof, Whereas it is necessary to replace Lists A and B contained in Annexes II and III to the Protocol and to introduce a specific rule on sets as a result of the changes made to the Customs Cooperation Council nomenclature which entered into force on 1 January 1978, HAS DECIDED AS FOLLOWS: Article 1 Annexes II and III to the Protocol on the definition of the concept of originating products and methods of administrative cooperation shall be replaced by the texts annexed to this Decision. Article 2 Sets, as defined in General Rule 3 of the Customs Cooperation Council nomenclature, shall be regarded as originating when all component articles are originating products. Nevertheless, when a set is composed of originating and non-originating articles, the set as a whole shall be regarded as originating provided that the value of the non-originating articles does not exceed 15 % of the total value of the set. Done at Brussels, 6 June 1980. For the Cooperation Council The President Kesrouan LABAKI ANNEX II LIST A List of working or processing operations which result in a change of tariff heading without conferring the status of originating products on the products undergoing such operations, or conferring this status only subject to certain conditions >PIC FILE= "T0016249"> >PIC FILE= "T0016250"> >PIC FILE= "T0016251"> >PIC FILE= "T0016252"> >PIC FILE= "T0016253"> >PIC FILE= "T0016254"> >PIC FILE= "T0016255"> >PIC FILE= "T0016256"> >PIC FILE= "T0016257"> >PIC FILE= "T0016258"> >PIC FILE= "T0016259"> >PIC FILE= "T0016260"> >PIC FILE= "T0016261"> >PIC FILE= "T0016262"> >PIC FILE= "T0016263"> >PIC FILE= "T0016264"> >PIC FILE= "T0016265"> >PIC FILE= "T0016266"> >PIC FILE= "T0016267"> >PIC FILE= "T0016268"> >PIC FILE= "T0016269"> >PIC FILE= "T0016270"> >PIC FILE= "T0016271"> >PIC FILE= "T0016272"> >PIC FILE= "T0016273"> >PIC FILE= "T0016274"> >PIC FILE= "T0016275"> >PIC FILE= "T0016276"> >PIC FILE= "T0016277"> >PIC FILE= "T0016278"> >PIC FILE= "T0016279"> >PIC FILE= "T0016280"> >PIC FILE= "T0016281"> ANNEX III LIST B List of working or processing operations which do not result in a change of tariff heading, but which do confer the status of originating products on the products undergoing such operations >PIC FILE= "T0016282"> >PIC FILE= "T0016283"> >PIC FILE= "T0016284"> >PIC FILE= "T0016285"> >PIC FILE= "T0016286"> >PIC FILE= "T0016287"> >PIC FILE= "T0016288"> >PIC FILE= "T0016289">